 

--------------------------------------------------------------------------------

Exhibit 10.1
 
ANGELICA CORPORATION
LONG TERM INCENTIVE PROGRAM
CASH AWARD AGREEMENT




This Cash Award Agreement (this “Agreement”) is made and entered into as of the
____ day of ____________, _____ by and between Angelica Corporation, a Missouri
corporation (the “Company”) and _____________________ (“Employee”).


WHEREAS, Employee has been designated a participant in the Company’s Long-Term
Incentive Program for the ___________  performance period; and


WHEREAS, in consideration of the foregoing, the Board of Directors of the
Company desires to award a cash amount (the “Cash Award”), to Employee under and
in accordance with the terms of the ____ Long Term Incentive Program (the “____
Program”), and Employee desires to receive such Cash Award on the terms and
conditions, and subject to the restrictions, herein set forth; and


NOW, THEREFORE, in consideration of the terms and conditions herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each of the parties hereto, the parties hereby
agree as follows:


Section 1.                                 Definitions.


As used in this Agreement, the following terms shall have the following
meanings:


 
A.
“Cash Award” means the award provided for in Section 2.



 
B.
“Board of Directors” means the Board of Directors of the Company.



 
C.
“Cause” means (i) Employee’s willful and continued failure to substantially
perform his duties and responsibilities with the Company (other than as a result
of incapacity due to a physical or mental condition), after a written demand for
substantial performance is delivered by the Company to Employee in which there
is a specific identification of the manner in which Employee is not
substantially performing his duties and responsibilities; (ii) Employee’s
commission of an act constituting a criminal offense involving moral turpitude,
dishonesty or breach of trust; or (iii) Employee’s material breach of the terms
of any employment agreement between Employee and the Company.



 
D.
“Change of Control” means Change of Control as defined in the Company’s 1999
Performance Plan.



 
E.
“Date of Award” means  _____________, ______.

 

--------------------------------------------------------------------------------


 
 
 
F.
“Disability” means that Employee has been unable to perform the duties and
responsibilities then required of him on a full-time basis for a period of 180
consecutive business days by reason of physical or mental condition.  Disability
shall be deemed to exist when certified by a physician or physicians selected by
the Company who are acceptable to Employee or Employee’s legal representative,
such agreement as to acceptability not to be unreasonably withheld.



 
G.
“Performance Period” means the period of three consecutive fiscal years of the
Company, commencing January __, _____.



 
H.
“Restrictions” mean the restrictions on the Cash Award as provided for in
Sections 3, 4 and 5 of this Agreement.



Section 2.                        Award.  Subject to the terms of this
Agreement, effective as of the Date of Award, the Company awards to Employee an
aggregate cash amount of ______________ ($______), subject to the Restrictions
and the limitations on transfer set forth in Section 6.


Section 3.                         Forfeiture of Cash Award for Certain
Terminations of Employment during the Performance Period.


(a)                      If Employee shall cease to be employed by the Company
at any time prior to the end of the Performance Period due to a termination by
the Company for Cause or termination by Employee for any reason other than death
or Disability, or if, at any time during the initial eighteen (18) months of the
Performance Period, Employee shall cease to be employed by the Company due to a
termination by the Company without Cause, Employee shall immediately forfeit to
the Company the entire amount of the Cash Award that has not previously been
earned as provided in Section 5, without any consideration paid to Employee,
and, thereafter, Employee shall have no further rights with respect to such Cash
Award.


(b)                      Provided that the Cash Award has not previously been
earned as provided in Section 5, if Employee’s employment with the Company
terminates prior to the end of the Performance Period and such termination
occurred by reason of Employee’s death or Disability, or if, during the final
eighteen (18) months of the Performance Period Employee’s employment with the
Company terminates and such termination  was initiated by the Company for any
reason other than Cause, Employee shall immediately forfeit to the Company that
portion of the Cash Award determined by multiplying the amount of the Cash Award
by a fraction, the numerator of which is the number of whole months from the
date of termination of employment to the end of the Performance Period and the
denominator of which is 36.  The remaining portion of the Cash Award will be
earned and paid, or forfeited, in accordance with Section 4.


Section 4.                         Forfeiture of Cash Award if Maximum
Performance Goals are not Achieved; Payment of Earned Cash Award. If Employee
shall have been continuously employed by the Company from the Date of Award
through the end of the Performance Period, and the Cash Award has not previously
been earned pursuant to Section 5, the portion of the Cash Award to be forfeited
by Employee, if any, shall be that portion that has not been earned by Employee
 
-2-

--------------------------------------------------------------------------------


based on achievement of the performance goals established under the Company’s
2008 Long-Term Incentive Program, as set forth in Attachment A.  The Cash Award
earned, if any, shall be payable as soon as administratively feasible following
the determination of achievement, but not later than the end of the calendar
year in which the Performance Period ends.


Section 5.                          Change of Control.


(a)                      Notwithstanding Section 4, in the event of a Change of
Control prior to the end of the Performance Period, and provided Employee is
employed by the Company on the effective date of the Change of Control, the full
amount of the Cash Award will be earned and payable to Employee as of the
earlier of either: (i) the date that is one (1) year following the effective
date of such Change of Control; (ii) the date upon which Employee’s employment
is terminated by the Company for any reason other than for Cause; or (iii) the
date upon which Employee’s employment terminates by reason of Employee’s death
or Disability, and, in the case of termination of employment due to Disability,
the termination is deemed to be a “separation from service” as defined in
Section 409A of the Internal Revenue Code and the regulations promulgated
thereunder.


(b)                      Notwithstanding Section 5(a), if, during such one (1)
year period following any such Change of Control, Employee’s employment is
terminated by Employee voluntarily or by the Company for Cause, the full amount
of the Cash Award shall thereupon be forfeited to the Company and Employee shall
have no further rights to such Cash Award.


(c)                      A Cash Award payable in accordance with this Section 5
shall be paid as soon as administratively feasible following the date such Cash
Award becomes payable, but in no event later than the later of (i) the end of
the calendar year in which the Cash Award becomes payable; and (ii) the 15th day
of the third calendar month following the date the amount becomes payable.


Section 6.                          Limitations on Transfer.  Subject to Section
8 (concerning tax withholding), no portion of the Cash Award may be assigned,
transferred, exchanged, pledged, hypothecated, or otherwise encumbered until
such time as it has been earned and paid and no such assignment, transfer,
exchange, pledge, hypothecation, or encumbrance, whether made or created by
voluntary act of Employee or of any agent of such Employee or by operation of
law, shall be recognized by, or be binding upon, or shall in any manner affect
the rights of, the Company.


Section 7.                          Amendment.  This Agreement may be amended by
mutual consent of the parties hereto by written agreement.


Section 8.                          Withholding.  The Company shall have the
right to withhold from or require Employee to pay to the Company any amounts
required to be withheld by the Company in respect of any federal, state or local
taxes in respect of the Cash Award under this Agreement.


-3-

--------------------------------------------------------------------------------


Section 9.                          Governing Law.  This Agreement shall be
construed and administered in accordance with the laws of the State of Missouri.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day first written above.







  ANGELICA CORPORATION                    
By:
 
   
Stephen M. O’Hara
   
President and Chief Executive Officer
   
 
                    EMPLOYEE                           Printed Name:        

 
 

 


-4-

